USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            United States Court of Appeals                                For the First Circuit                                 ____________________          No. 97-1157                                   LUCAS LUCARELLI,                                Plaintiff - Appellant,                                          v.                              UNITED STATES OF AMERICA,                                Defendant - Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. P rez-Gim nez, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Stahl, Circuit Judge.                                         _____________                                _____________________               Plinio P rez-Marrero for appellant.               ____________________               Fidel   A.  Sevillano-del   R o,  Assistant   United  States               _______________________________          Attorney, with whom Guillermo Gil, United States Attorney, was on                              _____________          brief for appellee.                                 ____________________                                    June 18, 1997                                 ____________________                    Per Curiam.  Lucas  Lucarelli ("Lucarelli"), a disabled                    Per Curiam.                    __________          40  year old  veteran of  the United  States Air  Force,  and his          mother,  Ada  Rivera ("Rivera"),  filed  this  action in  federal          district  court, claiming medical  malpractice against the United          States under the  Federal Tort  Claims Act (FTCA),  28 U.S.C.              2671-2680.                    Plaintiffs'  claim  arose  in 1992  when  Lucarelli was          admitted to the Veteran's Administration Medical Center in Puerto          Rico,  complaining  of  back  pain  and  difficulty  walking  and          urinating.   Surgery was  scheduled to treat  him.  Prior  to the          surgery,  an HIV  test  was conducted.    The test  results  were          negative, although Lucarelli was  not informed of this fact.   He          claims to have  overheard two nurses discussing that he "probably          had" the virus.                    In  March  or  April  1993, Rivera  received  a  letter          addressed  to Lucarelli,  which she  opened on  his behalf.   The          letter, dated December 15, 1992, stated that Lucarelli had tested          positive for HIV.                    It  was not  until December  21, 1993,  that Lucarelli,          after  contacting an  attorney and  undergoing another  HIV test,          learned that he was, in fact, HIV negative.                    Following  a bench  trial,  the  court awarded  damages          totalling  $33,750.    Plaintiffs-appellants appeal,  essentially          arguing   that   the  district   court  made   erroneous  factual          determinations regarding the damages suffered.                                         -2-                    On appeal, findings of  fact will be set aside  only if          clearly  erroneous.   Fed.  R. Civ.  P.  52(a); Juno  SRL  v. S/V                                                          _________     ___          Endeavour,  58 F.3d 1,  4 (1st Cir.  1995).   Having reviewed the          _________          record  and the briefs on  appeal, we conclude  that the district          court did not  commit clear  error.  Accordingly,  we affirm  the                                                                affirm                                                                ______          decision of the district court.                                         -3-